Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/04/2020 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: In order to better show what is and is not taught by the references, Examiner shows some words underlined. Words that are underlined indicate teachings of the cited reference, and may not specifically be claimed.

Claims 1, 2, 7, 10, 11, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Makadia et al. (US8606774) in view of Krishnapillai (US20070078634).

As to claim 1, 10, 19:
Makadia shows, in a first embodiment, a computer-implemented method, a corresponding one or more non-transitory computer readable media including instructions, and a corresponding system, for automatically exploring design spaces, the method comprising:
displaying a first plurality of designs via a graphical user interface (GUI) (fig. 7B), 
wherein the first plurality of designs includes at least a first design (fig. 7B, el. 704) and defines, at least in part, a design space (col. 4, lines 7-11 or lines 19-23) (e.g.,. each model defines a digital asset in a .off format or a .dae format), and 
each design included in the first plurality of designs is associated with a different shape embedding that describes the shape of the design (col. 4, l. 13-18) (e.g., metadata associated with each 3D model may include multiple features describing a 3D model’s shape);
in response to receiving a first command via the GUI (col. 10, l. 19-21), 
determining one or more target designs included in the first plurality of designs (fig. 4, el. 404) (e.g., determining 3D models similar to query 3D model) 

and displaying the one or more target designs via the GUI (fig. 7B), 
wherein the target designs reflect a preference associated with the first command (col. 4, l. 55-63) (e.g.,. the most similar 3D models are displayed in response to the user selecting to the “see other models” link 720).
In the first embodiment, Makadia fails to specifically show: the first command being a selection of the first design included in the first plurality of designs.
In a second embodiment, Makadia further shows: a command being a selection of a first design included in a first plurality of designs (col. 4, l. 2-3; col 4, l. 28-30) (e.g., 3D models may be provided ---in other words, selected--- by user 108 to 3D model repository 104 through client 130 via network 102; browser 170 may also receive ---for example, through user selection--- one or more 3D models as a query from another computing device, program or automated system).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of the first and second embodiment of Makadia before the effective filing date of the invention, to have combined the teachings of the second embodiment of Makadia with the method as taught by the first embodiment of Makadia. 
One would have been motivated to make such combination because a way to allow a user to input data, to input commands, or to provide other control information to browser 170 top update a 3D model repository 104 and feature extractor 220 would have been obtained and desired, as expressly taught by Makadia (col. 3, l. 59-62; col. 4, l. 30-34).
Makadia fails to specifically show: concurrently displaying the first plurality of designs.

displaying a first plurality of designs concurrently via a graphical user interface (GUI) (fig. 10, 11), 
wherein the first plurality of designs includes at least a first design (¶ [0019], [0042]) (e.g., the model selected by the user)
and defines, at least in part, a design space (¶ [0008]) (e.g., algorithms codifying what constitutes human fitness to automate selection in computer design), and 
each design included in the first plurality of designs is associated with a different shape embedding that describes the shape of the design  (¶ [0025], [0081]) (e.g., designs are generated using a Creativity Index).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Makadia and Krishnapillai before the effective filing date of the invention, to have combined the teachings of Krishnapillai with the method, one or more non-transitory computer readable media, as taught by Makadia. 
One would have been motivated to make such combination because a way to more easily allow designers to explore a wide variety of design options before selecting the final form would have been obtained and desired, as expressly taught by Krishnapillai (¶ [0006]).

As to claim 2, Makadia further shows:
The method of claim 1, wherein the first metadata comprises at least one of functional data (e.g., descriptive textual tags, thumbnail images, etc), manufacturability data, manufacturing status data, a constraint associated with a generative design flow, and a series of intermediate outcomes associated with the generative design flow (col. 4, lines 16-18).

As to claim 7, 16, Krishnapillai further teaches: 
determining the one or more target designs comprises generating a scatter plot based on the shape embeddings and the first metadata (¶ [0035], [0039]).
One would have been motivated to make such combination because a way to more easily allow designers to explore a wide variety of design options before selecting the final form would have been obtained and desired, as expressly taught by Krishnapillai (¶ [0006]).

As to claim 11, Makadia further shows:
The one or more non-transitory computer readable media of claim 10, 
wherein the first metadata comprises at least one of a property of the first design (e.g., descriptive textual tags, thumbnail images, etc), a property of the design space; and a property of a design flow associated with the design space (e.g., descriptive textual tags, thumbnail images, etc).

Claim 3, 8, 12, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Makadia et al. (US8606774) in view of Krishnapillai (US20070078634), further in view of Glueck et al. (US20180267676, Glueck).

As to claim 3:
Makadia, Krishnapillai show a method substantially as claimed, as specified above. 
Makadia, Krishnapillai fail to specifically show: wherein determining the one or more target designs comprises:
determining a timeline that is associated with a generative design flow based on the first metadata;

and performing one or more clustering operations on the plurality of intermediate outcomes based on the shape embeddings to generate a first shape cluster that includes the one or more target designs.
In the same field of invention, Glueck teaches: example-based ranking techniques for exploring design spaces. Glueck further teaches: wherein determining one or more target designs comprises:
determining a timeline (e.g., ranked design list 172) that is associated with a generative design flow based on the first metadata (¶ [0051], [0003]) (e.g., points refers to intermediate outcomes; design list 172 displayed on ranking GUI 192 is reasonably interpreted as the timeline);
determining a plurality of intermediate outcomes included in the first plurality of designs based on the timeline (¶ [0051], [0003]) (e.g., determining a plurality of points representing the different designs; points refers to intermediate outcomes);
and performing one or more clustering operations on the plurality of intermediate outcomes based on the shape embeddings to generate a first shape cluster that includes the one or more target designs (¶ [0027], [0025]) (e.g.,. designs that share one or more attributes may be grouped together; attributes may include, without limitation, mass, volume, tensile strength, material, width, height, and so forth).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Makadia, Krishnapillai and Glueck before the effective filing date of the invention, to have combined the teachings of Glueck with the method as taught by Makadia, Krishnapillai. 
One would have been motivated to make such combination because a way to facilitate exploration of any type of designs would have been obtained and desired, as expressly taught by Glueck (¶ [0027]).

As to claim 8:
Makadia, Krishnapillai show a method substantially as claimed, as specified above. 
Makadia, Krishnapillai fail to specifically show: wherein the design space is associated with a generative design flow.
In the same field of invention, Glueck teaches: example-based ranking techniques for exploring design spaces. Glueck further teaches: a design space being associated with a generative design flow (¶ [0026]).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Makadia, Krishnapillai and Glueck before the effective filing date of the invention, to have combined the teachings of Glueck with the method as taught by Makadia, Krishnapillai. 
One would have been motivated to make such combination because a way to facilitate exploration of any type of designs would have been obtained and desired, as expressly taught by Glueck (¶ [0027]).

As to claim 12:
Makadia, Krishnapillai show a non-transitory computer readable media substantially as claimed, as specified above. 
Makadia, Krishnapillai fail to specifically show: wherein determining the one or more target designs comprises:
determining a timeline that is associated with a generative design flow based on the first metadata ;
determining a plurality of intermediate outcomes included in the first plurality of designs based on the timeline ;

In the same field of invention, Glueck teaches: example-based ranking techniques for exploring design spaces. Glueck further teaches: determining one or more target designs comprises:
determining a timeline that is associated with a generative design flow based on the first metadata (¶ [0051], [0003]) (e.g., points refers to intermediate outcomes; design list 172 displayed on ranking GUI 192 is reasonably interpreted as the timeline);
determining a plurality of intermediate outcomes included in the first plurality of designs based on the timeline (¶ [0051], [0003]) (e.g., determining a plurality of points representing the different designs; points refers to intermediate outcomes);
and performing one or more comparison operations on the shape embeddings to determine the one or more target designs from the plurality of intermediate outcomes (¶ [0027], [0025]) (e.g., designs are compared to one another; designs that share one or more attributes may be grouped together; attributes may include, without limitation, mass, volume, tensile strength, material, width, height, and so forth).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Makadia, Krishnapillai and Glueck before the effective filing date of the invention, to have combined the teachings of non-transitory computer readable media with the method as taught by Makadia, Krishnapillai. 
One would have been motivated to make such combination because a way to facilitate exploration of any type of designs would have been obtained and desired, as expressly taught by Glueck (¶ [0027]).

As to claim 17:

Makadia, Krishnapillai fail to specifically show: wherein the one or more target designs include one or more intermediate outcomes, and further comprising promoting the one or more intermediate outcomes to one or more final outcomes.
In the same field of invention, Glueck teaches: example-based ranking techniques for exploring design spaces. Glueck further teaches: wherein the one or more target designs include one or more intermediate outcomes, and further comprising promoting the one or more intermediate outcomes to one or more final outcomes (¶ [0021]).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Makadia, Krishnapillai and Glueck before the effective filing date of the invention, to have combined the teachings of Glueck with the one or more non-transitory computer readable media as taught by Makadia, Krishnapillai 
One would have been motivated to make such combination because a way to facilitate exploration of any type of designs would have been obtained and desired, as expressly taught by Glueck (¶ [0027]).

Claims 4, 6, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Makadia et al. (US8606774) in view of Krishnapillai (US20070078634), further in view of Chen et al. (US20180181802, Chen).

As to claims 4, 6, 13, 15:
Makadia, Krishnapillai show a method, and corresponding one or more non-transitory computer readable media, substantially as claimed, as specified above. 

Makadia, Krishnapillai fail to specifically show: wherein displaying the one or more target designs comprises generating an annotated timeline based on the one or more target designs, and displaying the annotated timeline via the GUI;
further comprising: performing one or more clustering operations on the first plurality of designs based on the shape embeddings to generate a plurality of shape clusters; and performing at least one data analysis operation based on the plurality of shape clusters and the first metadata.
In the same field of invention, Chen teaches: recognizing combinations of body shapes. Chen further teaches: displaying one or more target designs comprises generating an annotated timeline based on the one or more target designs, and displaying the annotated timeline via the GUI (¶ [0111]; FIG. 19) (e.g., FIG. 19 shows sets of query depth maps 1902a-c and corresponding sets 1904a-c of the top-three nearest example images that were retrieved using the feature descriptors. These top-three nearest example images are emphasized, and thus may be reasonably be interpreted as annotated, or marked, for being the top-three nearest example images);
further comprising: performing one or more clustering operations on the first plurality of designs based on the shape embeddings to generate a plurality of shape clusters; and performing at least one data analysis operation based on the plurality of shape clusters and the first metadata to determine the one or more target designs (¶ [0111]; FIG. 19) (e.g., FIG. 19 shows sets of query depth maps 1902a-c and corresponding sets 1904a-c of the top-three nearest example images that were retrieved using the feature descriptors. These top-three nearest example images are reasonably 
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Makadia, Krishnapillai, and Chen before the effective filing date of the invention, to have combined the teachings of Chen with the method and corresponding one or more non-transitory computer readable media, as taught by Makadia, Krishnapillai. 
One would have been motivated to make such combination because a way to better distinguish between features of a person’s body and features of a person’s clothing would have been obtained and desired, as expressly taught by Chen (¶ [0004]).

Claims 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Makadia et al. (US8606774) in view of Krishnapillai (US20070078634), further in view of Amid et al. (US20140074758, Amid).

As to claim 5:
Makadia, Krishnapillai show a method substantially as claimed, as specified above. 
Makadia, Krishnapillai fails to specifically show:
wherein determining the one or more target designs comprises:
performing one or more clustering operations on the first plurality of designs based on the shape embeddings to generate a plurality of shape clusters;
generating a plurality of positions based on the first plurality of designs and the first metadata, 
wherein each position included in the plurality of positions is associated with a different design included in the first plurality of designs;

and generating a plot that includes the one or more target designs based on the plurality of colored positions.
In the same field of invention, Amid teaches: self organizing maps for visualizing an objective space. Amid further teaches:
one or more target designs comprising: performing one or more clustering operations on the first plurality of designs based on the shape embeddings to generate a plurality of shape clusters; generating a plurality of positions based on the first plurality of designs and the first metadata, wherein each position included in the plurality of positions is associated with a different design included in the first plurality of designs; for each position included in the plurality of positions, determining a color associated with the position based on the plurality of shape clusters to generate a colored position included in a plurality of colored positions; and generating a plot that includes the one or more target designs based on the plurality of colored positions (¶ [0043]; fig. 4).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Makadia, Krishnapillai and Amid before the effective filing date of the invention, to have combined the teachings of Amid with the method as taught by Makadia, Krishnapillai. 
One would have been motivated to make such combination because a way to ease the task of visualizing solutions when the amount of options is too large to be examined by a human would have been obtained and desired, as expressly taught by Amid (¶ [0005]).

As to claim 14:
Makadia shows a method substantially as claimed, as specified above. 

wherein determining the one or more target designs comprises: performing one or more clustering operations on the first plurality of designs based on the shape embeddings to generate a plurality of shape clusters; generating a plurality of positions based on the first plurality of designs and the first metadata, wherein each position included in the plurality of positions is associated with a different design included in the first plurality of designs; for each position included in the plurality of positions, determining a symbol associated with the position based on the plurality of shape clusters to generate an annotated position included in a plurality of annotated positions; and generating a plot that includes the one or more target designs based on the plurality of annotated positions.
In the same field of invention, Amid teaches: self organizing maps for visualizing an objective space. Amid further teaches:
one or more target designs comprising: performing one or more clustering operations on the first plurality of designs based on the shape embeddings to generate a plurality of shape clusters; generating a plurality of positions based on the first plurality of designs and the first metadata, wherein each position included in the plurality of positions is associated with a different design included in the first plurality of designs; for each position included in the plurality of positions, determining a symbol associated with the position based on the plurality of shape clusters to generate an annotated position included in a plurality of annotated positions; and generating a plot that includes the one or more target designs based on the plurality of annotated positions (¶ [0043]; fig. 4).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Makadia and Amid before the effective filing date of the invention, to have combined the teachings of Amid with the method as taught by Makadia. 
.


Claims 9, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Makadia et al. (US8606774) in view of Krishnapillai (US20070078634), further in view of Tran (US20140300758).

As to claims 9, 18:
Makadia, Krishnapillai show a method, and corresponding one or more non-transitory computer readable media, substantially as claimed, as specified above. 
Makadia further shows: for each design included in the first plurality of designs, computing a different set of views (e.g.,. silhouettes) based on a three-dimensional (3D) geometry associated with the design  (col. 6, l. 49-54) (e.g., models may be compared by comparing entire collections of silhouette images and their possible alignments).
Makadia, Krishnapillai fails to specifically show: further comprising: for each set of views, computing a different shape embedding based on the set of views and a trained encoder that includes at least one convolutional neural network (CNN).
In the same field of invention, Tran teaches: providing security monitoring services using a smart camera system. Tran further teaches: for each set of views, computing a different shape embedding based on a set of views (e.g., the similarity measure is the mean distance from each edge in the search image to the closest edge in the model for the current translation. This is obtained by accumulating samples from the distance map of the model for each edge in the search image. If there is a perfect match, the mean distance is 0) and 

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Makadia, Krishnapillai and Tran before the effective filing date of the invention, to have combined the teachings of Tran with the method as taught by Makadia, Krishnapillai. 
One would have been motivated to make such combination because a way analyze video to identify regions in the video that should be encoded at high resolution for certain applications would have been obtained and desired, as expressly taught by Tran (¶ [0378]).

As to claim 20:
Makadia, Krishnapillai show a system substantially as claimed, as specified above. 
Makadia further shows: for each design included in the first plurality of designs, compute a different set of views (e.g., silhouettes) based on a three-dimensional (3D) geometry associated with the design (col. 6, l. 49-54) (e.g., models may be compared by comparing entire collections of silhouette images and their possible alignments)
Makadia, Krishnapillai fail to specifically show: for each set of views, compute a different shape embedding based on the set of views and an encoder portion of a trained mutli-view autoencoder.
In the same field of invention, Tran teaches: providing security monitoring services using a smart camera system. Tran further teaches: for each set of views, compute a different shape embedding based on the set of views (e.g., the similarity measure is the mean distance from each edge in the search image to the closest edge in the model for the current translation. This is obtained by accumulating samples from the distance map of the model for each edge in the search image. If there is a perfect match, the mean distance is 0) 

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Makadia, Krishnapillai and Tran before the effective filing date of the invention, to have combined the teachings of Tran with the method as taught by Makadia, Krishnapillai. 
One would have been motivated to make such combination because a way analyze video to identify regions in the video that should be encoded at high resolution for certain applications would have been obtained and desired, as expressly taught by Tran (¶ [0378]).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).
Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive. Examiner reiterates that references to specific columns, figures or lines should not be limiting in any way. The entire reference provides disclosure related to the claimed invention. 
1) Applicant argues:
Makadia discloses only that the query 3D model is provided by the user via a GUI. See Makadia, column 10, lines 8-18 and FIG. 7A. Notably, Makadia does not disclose that a plurality of 3D models, including the query 3D model, are displayed in the GUI, and the user selects the query 3D model from the plurality of 3D models via the GUI. Makadia is silent in this regard. In view of at least these 
Examiner disagrees.
As acknowledged by Applicant, Makadia discloses that the query 3D model is provided by the user via a GUI. Additionally, Makadia clearly discloses (col. 4, l. 2-3; col 4, l. 28-30) that a plurality of 3D models, including any query 3D model, are displayed in the GUI, and the user may select any of the query 3D model from the plurality of 3D models via the GUI. In view of at least these disclosures from Makadia, Office submits that Makadia properly renders obvious the invention of amended claim 1.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Grossman et al. 		[U.S. 20190325099]
Grosz et al. 			[U.S. 8990672]
Suh et al.			[U.S. 7295958]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany NÃºÃ±ez whose telephone number is (571)272-2753.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        1/22/2021

a